Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/29/2021.
3.	Claims 5, 13 and 21 are cancelled.  Claims 1-4, 6-12, 14-20 and 22-24 are currently pending in this Office action.
4.	The 35 U.S.C. 101 rejections made in the prior Office action are withdrawn.

 EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tri Dang on 02/01/2021.
6.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Rewrite claims 1, 9 and 17 as shown below:
Claim 1.  (Currently Amended)  A computer-implemented method of data indexing, comprising:

allocating, by the server, a first subset of the slots to a first shard mapped to the index; 
allocating, by the server, a second subset of the slots to a second shard mapped to the index;
in response to a request to add a document, determining, by the server, whether size of the document exceeds a prefer shard size;
suspending, by the server, the second shard in response to determining that the size of the document exceeds the prefer shard size; 
copying, by the server, the second shard to produce a third shard, wherein the third shard is a duplicate shard of the second shard;
deleting, by the server, a first set of existing documents from the second shard;
deleting, by the server, a second set of existing documents from the third shard;
creating, by the server, the third shard as a new shard; 
resuming, by the server, the second shard; and
continue adding, by the server, the document to the second shard or the third shard;
wherein the first subset and the second subset are respectively allocated to the first shard and the second shard based on a shard-slot mapping.

Claim 9.  (Currently Amended)  A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:

allocating a first subset of the slots to a first shard mapped to the index; 
allocating a second subset of the slots to a second shard mapped to the index;
in response to a request to add a document, determining whether size of the document exceeds a prefer shard size;
suspending the second shard in response to determining that the size of the document exceeds the prefer shard size; 
copying the second shard to produce a third shard, wherein the third shard is a duplicate shard of the second shard;
deleting a first set of existing documents from the second shard;
deleting a second set of existing documents from the third shard;
creating the third shard as a new shard; 
resuming the second shard; and
continue adding the document to the second shard or the third shard;
wherein the first subset and the second subset are respectively allocated to the first shard and the second shard based on a shard-slot mapping.

Claim 17. (Currently Amended)  A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including

allocating a first subset of the slots to a first shard mapped to the index; 
allocating a second subset of the slots to a second shard mapped to the index;
in response to a request to add a document, determining whether size of the document exceeds a prefer shard size;
suspending the second shard in response to determining that the size of the document exceeds the prefer shard size; 
copying the second shard to produce a third shard, wherein the third shard is a duplicate shard of the second shard;
deleting a first set of existing documents from the second shard;
deleting a second set of existing documents from the third shard;
creating the third shard as a new shard; 
resuming the second shard; and
continue adding the document to the second shard or the third shard;
wherein the first subset and the second subset are respectively allocated to the first shard and the second shard based on a shard-slot mapping.

Allowable Subject Matter
7.	Claims 1-4, 6-12, 14-20 and 22-24 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-4, 6-12, 14-20 and 22-24, the prior art of record fails to disclose or make obvious, neither singly nor in combination, a non-transitory machine-readable medium, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161